Citation Nr: 0014205	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied service connection for 
a low back disorder.

In March 2000, the veteran testified before the undersigned 
Board member at the Huntington, West Virginia, RO.

The Board observes that subsequent to the issuance of a 
Supplemental Statement of the Case by the RO in June 1999, 
the veteran submitted additional evidence in July 1999 and a 
VA hand examination was conducted in August 1999.  As this 
evidence was either duplicative of evidence previously 
received by the RO or immaterial to the claim of service 
connection for a low back disorder, an additional 
Supplemental Statement of the Case was not required in 
accordance with 38 C.F.R. § 19.31 (1999).


FINDING OF FACT

The claim for service connection for a low back disorder is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Further, if arthritis is manifested to a degree of 10 percent 
within a year of separation from service, service connection 
may be presumed.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may also 
be established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

As a preliminary matter, the Board must determine whether the 
veteran's claim for service connection for a low back 
disorder is well grounded, that is, whether he has presented 
a claim that is plausible and meritorious on its own or 
capable of substantiation. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11  To satisfy the burden of establishing a well-grounded 
claim for direct service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Where the determinative issue 
involves medical causation or diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology. Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).

The veteran maintains that during service in 1971, he fell 
down thirty flights of stairs aboard the USS Amphion AR-13 
and damaged his back and left knee.  He maintains that he saw 
a corpsman for his knee and back, but that he was threatened 
with a court marshal if he complained on a continuous basis.  
The veteran maintains that he sought treatment after service 
from a Dr. Verna in 1976, but that these records are 
unavailable. 

Service medical records reflect that in February 1972, the 
veteran complained of having a sore back and knee.  He 
related that he had had back pain for the previous one month 
and a history of the same since the previous August with leg 
weakness and numbness.  At that time, an examination of the 
lumbar spine was essentially normal with the exception of 
some right paraspinous spasms with costovertebral angle 
tenderness.  The impression of the examiner was lumbosacral 
strain-doubt herniated nuclear pulposus.  Later that month, 
the veteran was seen in the orthopedic clinic and an 
examination of the spine, including X-rays, was normal.  A 
diagnosis with respect to the lumbar spine was not recorded 
at that time.  In March 1972, the veteran was admitted to the 
hospital for a torn left medial meniscus of the left knee.  
The veteran reported having markedly increased low back pain, 
which was worse on the left side.  A physical examination at 
admission was within normal limits with the exception of 
obesity.  The lumbosacral region showed no tenderness or 
spasms.  Reflex, motor and sensory examinations of the lower 
extremities were normal, with the exception of left thigh 
atrophy secondary to the veteran's knee problem.  At 
discharge from the hospital, diagnoses of chronic low back 
pain, probably mechanical, obesity and status-post left 
medial meniscectomy were entered.  The veteran returned to 
the dispensary in May 1972 with complaints of back pain, 
which went down his neck and into his low back.  He related 
that his back had been bothering him since the middle of 
January.  He could not recall any trauma to his back.  An 
examination of the spine at that time revealed full range of 
motion with no neurological changes.  At an April 1974 
discharge examination, the appellant's spine was found to 
have been normal and a chronic back disorder was not 
recorded.  

Voluminous private and VA post-service evidence of record, 
including evidence from the Social Security Administration, 
dating from 1979 to 1999, is of record.  A review of these 
medical reports pertinently reflects that the veteran was 
seen at the Hopkins Chiropractic Clinic in December 1979 with 
complaints of low back pain which radiated into his legs.  At 
that time, he reported having fallen down twenty feet of 
stairs in 1971 and having slipped and twisted on the ice in 
December 1979.  A diagnosis with respect to the lumbar spine 
was not recorded at that time. Subsequent private and VA 
examination and outpatient treatment reports reflect that the 
veteran continued to received treatment for his low back.  In 
this regard, in September 1987, the veteran was seen by a 
private physician after he sustained a twisting injury in 
bed, which caused a severe left-sided paravertebral spasm and 
left lower leg pain and numbness.  At that time, a diagnosis 
of acute lumbar strain with severe spasm and possible left 
lower extremity sciatica was entered by the examining 
physician.  These same treatment reports also reflect that 
the veteran was diagnosed as having various low back 
disorders, such as degeneration of the L4-5 and L5-S1 
intervertebral discs, minimal posterior bulging of the L4-5 
and L5-S1 discs with no disc herniation, low back sprain, 
chronic back pain, lumbar spondylosis and low back syndrome.  
However, none of these medical reports contains an opinion 
establishing an etiological link between any currently 
diagnosed low back disorder and the veteran's active military 
service, including a fall. 

Upon review of the aforementioned medical evidence, the Board 
finds that the veteran's claim for service connection for a 
low back disorder is not plausible as there is no medical 
evidence suggesting the presence of arthritis of the lumbar 
spine to a compensable degree within a year of the veteran's 
discharge from service or suggesting that any currently 
diagnosed low back disorder is etiologically related to 
service, including a fall.  The Board observes that since his 
discharge from service, the veteran has reported a long 
standing history of lumbar spine problems to both VA and 
private physicians.  However, it is significant that none of 
the veteran's treating physicians, or VA examiners, could 
attribute his low back disorder to service or to any injury 
in service despite eliciting a history of injury in service.  
It is apparent from a review of the record that even an 
implicit attribution of the veteran's current low back 
disorder to incidents and or injuries in service is based 
entirely on history related by the veteran.  Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
to well ground a claim.  A bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Therefore, the veteran's lay contentions, alone, 
do not provide a sufficient basis upon which to find this 
claim to be well grounded.  

The Board is left with the veteran's assertions and testimony 
during the March 2000 hearing before the undersigned Board 
member at the Huntington, West Virginia RO regarding the 
etiology of his low back disorder.  However, neither the 
appellant nor his family (the veteran's mother submitted a 
statement in May 1978 indicating that the veteran had low 
back problems during service in 1971), as a lay person, is 
competent to furnish medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 493, 494 (1992).  With a 
claim such as this, where the determinative issue involves 
medical opinions as to etiology and aggravation, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  Because the veteran 
cannot meet his initial burden by relying on his own opinions 
and he has submitted no cognizable evidence to support his 
claim, the claim for service connection for a low back 
disorder is not well grounded and must be denied.

A well-grounded claim must be supported by evidence, not 
merely allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a low back disorder is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since the claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

The Board recognizes that the RO denied the claim for service 
connection for a low back disorder as not well grounded in a 
June 1999 Supplemental Statement of the Case; as such, the 
Board has denied this claim on the same basis as the RO.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  In this regard, while the 
veteran testified during the March 2000 hearing before the 
undersigned Board member at the Huntington, West Virginia RO 
that he saw a Dr. Verna in 1976, he reported that these 
records were unavailable.  As such, there is no further duty 
on the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) 
to notify the veteran of the evidence required to complete 
his application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Service connection for a low back disorder is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

